Citation Nr: 1230333	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-37 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension.

2.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1964.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks entitlement to special monthly pension and nonservice-connected pension.  With respect to special monthly pension, benefits are payable when the Veteran is in need of regular aid and attendance or has a permanent disability rated at 100 percent and has either an additional disability or disabilities independently ratable at 60 percent or more or is permanently housebound.  38 U.S.C.A. § 1521(d)(1), (e) (West 2002); 38 C.F.R. § 3.351(a)-(d) (2011).

Being permanently housebound means the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Requiring the regular aid and attendance of another person occurs when the Veteran is blind or nearly blind, is a patient in a nursing home because of mental or physical incapacity, or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c).  For the purposes of aid and attendance, blindness is defined as having corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1).

The Veteran claims that he requires the regular need of aid and attendance of another person due to multiple disabilities, including blindness.  The medical evidence of record shows that the Veteran has significant visual impairment in his left eye due to an old maculopathy, with vision measured at 20/400 in May 2007, June 2008, and July 2009.  However, in May 2007 and June 2008, the Veteran's right eye had vision measured at 20/20, and he was reported to have good visual fields, while it was measured at 20/30 in July 2009.  Accordingly, the medical evidence of record does not show any findings on visual examination which meet the VA criteria for blindness for the purposes of aid and attendance.  Id.  However, in January 2010, the Veteran sought treatment for right eye complaints, and medical reports dated in June 2010 and November 2010 stated that the Veteran was legally blind.  These reports constitute evidence that the Veteran's vision disorders may have increased in severity to an extent that he may now qualify for aid and attendance based on blindness.  Id.  For this reason, in December 2010 VA concluded that a new VA medical examination was required prior to further adjudication of the claim.  There is no evidence of record that this examination was ever conducted, or that it was scheduled and that the Veteran failed to appear for it.  Accordingly, the claim must be remanded so that the Veteran can be provided with a VA examination to determine whether he requires the aid and attendance of another person, as well as the current severity of his vision disorder.  38 C.F.R. § 3.327 (2011).

With respect to the nonservice-connected pension claim, improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).  Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2011).  The Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit.

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1MR and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2011).  Effective December 1, 2006, the maximum annual rate of improved pension for permanent and total disability for a Veteran with one dependent was $14,313.  The maximum annual rate was increased to $14,643, effective December 1, 2007; $15,493, effective December 1, 2008; and $16,051, effective December 1, 2011.  Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2011).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) (2011).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3) (2011).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2011).  The Veteran's annual income includes the annual income of the Veteran, his dependant spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4) (2011).

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272 (2011).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272 (2011).  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable maximum annual pension rate and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g) (2011).

The evidence shows that the Veteran has been in receipt of SSA benefits since December 2004.  Therefore, the Board must take those monthly SSA payments into account when calculating the Veteran's countable annual income.  The evidence of record shows that, beginning January 1, 2006, the Veteran received monthly payments of $597.50 from SSA.  However, by December 2007, the Veteran was in receipt of monthly SSA payments of $631.00.  Based on that figure, at the time the Veteran filed his claim in February 2008, the Veteran's annual income before deductions was $7,572.00.  In addition, the evidence of record shows that, in September 2006, the Veteran's dependent spouse received monthly SSA payments of $698.00.  Based on that figure, the Veteran's dependent spouse's annual income before deductions was $8,376.00.  Accordingly, the Veteran's total countable annual income was $15,948.00 for the year beginning December 1, 2007, which exceeds all of the MAPR levels listed above prior to December 1, 2011.

In January 2011, the Veteran reported that his monthly SSA payments were $560.00, while his spouse's were $783.00.  The evidence of record does not explain why the Veteran's SSA income would have decreased, however even accepting the figures provided by the Veteran results in a total countable annual income of $16,116.00.  This figure exceeds the MAPR level listed above on and after December 1, 2011.

However, the MAPR levels listed above are for a Veteran with one dependent.  The rates for Veterans with one dependent who also require the regular aid and attendance of another person are higher, with the rate being $22,113, effective December 1, 2007, and increasing at later dates.  All of the Veteran's countable annual income levels are below this higher rate.  Accordingly, the determination as to whether the Veteran's income is in excess of the applicable MAPR depends on whether he requires the aid and attendance of another person.  As discussed above, the nonservice-connected pension claim must be remanded so that the Veteran can be provided with a VA examination to make this determination.  As such, the special monthly pension claim must be remanded, pending the VA examination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file.

2. Verify the SSA income for both the Veteran and his spouse, for all periods from December 2008 to the present.

3. Thereafter, schedule the Veteran for a VA aid and attendance / housebound examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.  The Veteran must also specifically be provided with an eye examination to determine whether his currently diagnosed eye disorder meets VA requirements for blindness.  Specifically, the examiner must state whether the Veteran has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to his needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

Also, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran is permanently housebound (i.e., substantially confined to his dwelling and the immediate premises and it is reasonably certain that the disability or disabilities and confinement will continue throughout his lifetime).  

The examiner must provide a complete rationale for all opinions.

4. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011) 



